DETAILED ACTION
	This application is no longer accorded Track 1 priority status due to an extension of time for three months with the submission dated 07 May 2022.  Applicant is directed to item A of the notice mailed 01 October 2021.

Election/Restrictions
	This application originally presented only generic claims, but the reply filed 07 May 2022 presents species claims to two or more independent or distinct species of the invention, which necessitates election of a single species.  See MPEP § 818.02(b).  This application now contains claims directed to the following patentably distinct species:

A. 	A scope system having a detachable component (housing, as 
disclosed) which encloses a camera or fiber optic element, as 
detailed in [0048] and [0078] and which describes this as a “second iteration” which is not shown;

B.	A scope system having a detachable component which is positioned 
on a top side along an optical conduit, with a light source at the tip 
of the blade, as disclosed in [0049], [0075]-[0077], which details 
that in this “iteration” the camera or fiber optic element is positioned 
at the distal end of the optical conduit (i.e., not within a housing) and depicted in Figs. 2B-C, 5, 6.

	The species are independent or distinct because they do not overlap in scope (i.e., are mutually exclusive) with respect to at least the placement of the camera and/or associated fiber optic(s) within or outside of a housing and with respect to the placement of the light source and other operational components.  In addition, these species are not obvious variants of each other based on the current record.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably distinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic.
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:		
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries according to their mutually exclusive features);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.

	With respect to items (a)-(c), the placement of the camera and associated components either within the detachable component/housing or outside of a detachable component and in attachment to other elements of the scope system (e.g., the blade) requires executing different corresponding search queries.  Additionally, there is nothing to suggest that the prior art applicable to the arrangement of the claims drawn to one “iteration” would be applicable to the “second iteration” as characterized in the disclosure.  For example, searching species A would require accessing at least A61B 1/00064, 1/00112, 1/0014 and 1/053, whereas species B would require accessing at least A61B 1/00096 and 1/00163.  Each search would additionally be performed in combination with unique text modifiers corresponding to the diverse nature of the detachable component and whether it houses a camera/fiber optic or whether optical elements are positioned externally and on various other structures of the scope.  While there would be search overlap with respect to the generically-recited elements of the scope, the unique queries related to the identified mutually exclusive features would pose a significant burden in determining whether individual search results are applicable to each claimed species and how they apply.
	Applicant is advised that the reply to this requirement to be complete must include
(i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive
unless accompanied by an election.
	The election may be made with or without traverse. To preserve a right to petition, the
election must be made with traverse. If the reply does not distinctly and specifically point out
supposed errors in the election of species requirement, the election shall be treated as an election
without traverse. Traversal must be presented at the time of election in order to be considered
timely. Failure to timely traverse the requirement will result in the loss of right to petition under
37 CFR 1.144. If claims are added after the election, applicant must indicate which of these
claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species, or groupings of patentably
indistinct species from which election is required, are not patentably distinct, applicant should
submit evidence or identify such evidence now of record showing them to be obvious variants or
clearly admit on the record that this is the case. In either instance, if the examiner finds one of
the species unpatentable over the prior art, the evidence or admission may be used in a rejection
under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of
claims to additional species which depend from or otherwise require all the limitations of an
allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793